FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorised Company CNPJ/MF nº 47.508.411/0001-56 NIRE 35.300.089.901 EXTRACT FROM THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 30 TH OF OCTOBER 2014 1. DATE, TIME AND PLACE: On the 30 th of October, 2014, at 9:30 a.m, at the registered offices of Companhia Brasileira de Distribuição (the “ Company ” or “ CBD ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman : Mr. Arnaud Strasser; Secretary : Mr. Caio Machado Filho. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company´s Charter and article 8 of the Internal Regulation of the Company´s Board of Directors. Were present Mr. Arnaud Strasser, Mr. Jean-Charles Naouri (p.p Arnaud Strasser), Mr. Yves Desjacques, Mr. Antoine Giscard d´Estaing, Mr. Luiz Augusto de Castro Neves, Mr. Luiz Corrêa do Lago, Mr. Eleazar de Carvalho Filho and Mrs. Maria Helena dos Santos Fernandes Santana. Also present, during the whole meeting, were Mr. Ronaldo Iabrudi, Mrs. Ana Paula Tarossi and simultaneous translators. Present to part of the meeting, as guests, were Mr. Nelson Carvalho (through telephone), member of the Audit Committee, Mr. Christophe Hidalgo, Mr. Antonio Salvador, Mr. Peter Paul Lorenço Estermann, Mr. Edson Kawabata and Mr. Marcelo Acerbi de Almeida. 4. AGENDA: (i) Approval of the Company´s quarterly results regarding the period ended on September 30 th , 2014, as previously submitted to the Audit Committee; (ii) Approval of the proposal of distribution of dividends and definition of the payment date related to the period ended on September 30 th , 2014, as previously submitted to the Financial Committee; and (iii) Resolution on the issuance of shares within the Company’s stock option plan and on the respective share capital increase, as previously submitted to the Financial Committee. 5. RESOLUTIONS : As the meeting was commenced, the Board members examined the item comprised in the agenda and unanimously approved the following resolutions: 5.1. Mr. Christophe Hidalgo performed a presentation on the Company´s quarterly results for the period ended at September 30th, 2014, including its performance in selling, stocks, results, cash flow, working capital and indebtedness, having the Board members discussed the presented information. At the end, and in accordance with the recommendation of the Audit Committee, the members of the Board of Directors unanimously decided to approve the Company´s quarterly results of the 3rd Quarter of 2014 and authorized the Company’s Board of Officers to adopt all measures necessary to disclose the quarterly results now approved through the Comissão de Valores Mobiliários – CVM, the BM&BOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros and the Securities and Exchange Comission – SEC. 5.2. Mr. Christophe Hidalgo presented the proposal of profits distribution and definition of the payment date of the profits related to the period ended on 30th of September of 2014. In accordance with the recommendation of the Financial Committee, the members of the Board of Directors unanimously decided to approve the payment of interim dividends for the 3rd Quarter of 2014, according to the Company's Dividend Policy, in the amount of R$ 35,832,629.50 (thirty-five million, eight hundred and thirty-two, six hundred and twenty-nine Reais and fifty cents), of which R$0.14 per preferred share and R$0.127272 per common share. The payment of dividends will be held on November 21st, 2014.
